This is an appeal from a decision of the Appellate Tax Board (board) denying the taxpayer’s application for an abatement of real estate taxes. From the skeletal record before us we cannot determine whether the appeal to the board was under the formal procedure, G. L. c. 58A, § 7, or the.informal procedure, G. L. c. 58A, § 7A. If it was under the formal procedure, the taxpayer cannot prevail because the record includes neither findings of fact nor a request that the board make and report such findings. G. L. c. 58A, § 13. If it was under the informal procedure, the taxpayer, by electing that procedure, was required to waive his right of appeal to this court from any decision of the board "except upon questions of law raised by the pleadings or by an agreed statement of facts or shown by the report of the board.” Rule 7 of the Rules of Practice and Procedure of the Appellate Tax Board (1974), and Form 3 entitled, "Waiver of Appeal and Election of Informal Procedure,” in Section II of the Rules. The record includes no question of law raised by the pleadings and no "agreed statement of facts” or report of the board. The decision of the board is final as to facts, G. L. c. 58A, § 13, and on the record no questions of law are presented to this court for decision. Palladino v. Assessors of Braintree, 373 Mass. 665 (1977). Assessors of Kingston v. *931Sgarzi, 367 Mass. 840 (1975). The decision of the Appellate Tax Board is affirmed.
The case was submitted on a brief.
Walter E. Stearns, Sr., pro se.

So ordered.